     Case 3:21-cr-02136-TWR Document 29 Filed 08/11/21 PageID.66 Page 1 of 1
                                                                                        FILE
                                                                                         AUG 11 2021
                                 UNITED STATES DISTRICT C UR
                                                                                                           .J
                               SOUTHERN DISTRICT OF CALI OJW/ii�;.:;;-.-:-:-u.:::-s.-=o,�sTA
                                                                                           '.".'."..,..
                                                                                                 1 cr_c _u
                                                                                                         o
                                                                   N DISTRICT OF CAL RT                  IFORNIA
                                                                               BY                         O UTY
UNITED STATES OF AMERICA,
                                                               Case No. 21CR2136-TWR

                                           Plaintiff,
                         vs.
                                                               JUDGMENT OF DISMISSAL
DIONICIO DANIEL BARRAGAN

                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or
 □    the Court has dismissed the case for unnecessary delay; or

 □    the Court has granted the motion of the Government for dismissal, without prejudice; or

 □    the Court has granted the motion of the defendant for a judgment of acquittal; or

 □    a jury has been waived, and the Court has found the defendant not guilty; or

 □    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:         �    )    !
                                                         Hon. William V. Gallo
                                                         United States Magistrate Judge
